FERGUSON, Judge
(concurring in the result) :
I concur in the result.
I agree with the Chief Judge that the first certified question must be answered in the negative. I desire, however, to disassociate myself from that portion of my brothers’ opinions which purport to answer the second certified question. As the Chief Judge notes, the comments of the board of review on the propriety of a rehearing on the sentence “were obviously dicta and conditional.” Hence, the issue presented is hypothetical, and no answer to the question is due. United States v Bedgood, 12 USCMA 16, 30 CMR 16; United States v Armbruster, 11 USCMA 596, 29 CMR 412; United States v Storey, 9 USCMA 162, 25 CMR 424; United States v Fisher, 7 USCMA 270, 22 CMR 60. Accordingly, I join only in the reply to the first certified question and the reversal of the decision of the board of review.